DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggest a fault processing method for a wind turbine, comprising: grouping faults of the wind turbine based on a predetermined target protection object, wherein the target protection object comprises a rotational speed or an insulated gate bipolar transistor (IGBT) temperature of a converter of the wind turbine, and each group of faults comprise a plurality of process faults associated with the target protection object and a target fault of the target protection object, wherein the target fault is an abnormal condition in which the target protection object exceeds a protection domain degree, and each of the plurality of process faults is an abnormal condition that is capable of causing the target protection object to exceed the protection domain degree; performing a fault-tolerant control on the wind turbine, in a case that any one of the plurality of process faults in the same group as the target fault reaches a corresponding process fault trigger condition and the target fault does not reach a corresponding target fault trigger 
Regarding claim 8, the prior art as a whole, either alone or in combination, fails to teach or suggest a fault processing device for a wind turbine, the fault processing device comprising: a grouping module, configured to group faults of the wind turbine based on a target protection object, wherein the target protection object comprises a rotational speed or an insulated gate bipolar transistor (IGBT) temperature of a converter of the wind turbine, and each group of faults comprise a plurality of process faults associated with the target protection object and a target fault of the target protection object, wherein the target fault is an abnormal condition in which the target protection object exceeds a protection domain degree, and each of the plurality of process faults is an abnormal condition that is capable of causing the target protection object to exceed the protection domain degree; a fault tolerance module, configured to perform a fault-tolerant control on the wind turbine, in a case that any one of the plurality of process faults in the same group as the target fault reaches a corresponding process fault trigger condition and the target fault does not reach a corresponding target fault trigger condition; and an identification module, configured to select, in a case that the target fault reaches the corresponding target fault trigger condition, a process fault with the highest degree of correlation from triggered process faults in the same group as the target fault, as a real fault resulting in shutdown of the wind turbine.
Claims 2-7 and 9-15 are considered allowable based on their respective dependence on allowed claims 1 and 8. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457.  The examiner can normally be reached on M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/VIET P NGUYEN/Primary Examiner, Art Unit 2832